UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4146


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JONATHAN BENJAMIN MOORE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cr-00103-CCE-2)


Submitted:   November 20, 2014            Decided:   December 3, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin D. Porter, MORROW PORTER VERMITSKY FOWLER & TAYLOR,
PLLC, Winston-Salem, North Carolina, for Appellant. Lisa Blue
Boggs, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jonathan      Benjamin       Moore     was       convicted    after    a   jury

trial of attempted possession with intent to distribute cocaine,

in violation of 18 U.S.C. § 2 (2012) and 21 U.S.C. §§ 841(a)(1),

(b)(1)(B) (2012), carrying and using by brandishing a firearm

during and in relation to a drug trafficking crime, in violation

of    18   U.S.C.      §§ 2,       924(c)(1)(A)(ii)         (2012),    possession         of    a

firearm by a convicted felon, in violation of 18 U.S.C. §§ 2,

922(g)(1),       and    924(a)(2)       (2012),       attempted       interference        with

commerce by robbery, in violation of 18 U.S.C. § 1951(a) (2012),

and    possession       of     a    firearm     in    furtherance       of    a     crime      of

violence, in violation of 18 U.S.C. § 924(c)(1)(A)(i), and was

sentenced       to   180     months’    imprisonment.              Counsel    has    filed      a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious issues for appeal, but

raising as an issue for review whether the district court erred

in failing to rule on Moore’s pro se motion to suppress on its

merits.        The Government declined to file a brief.                            Moore was

informed of his right to file a pro se supplemental brief, but

he has not done so.            We affirm.

               Prior    to     trial     and    while       represented       by     counsel,

Moore      -   proceeding      pro     se   -   filed       a    self-styled       motion      to

suppress evidence in which he requested that the district court

order      a   fingerprint         examination       of   firearms     and    exclude       the

                                                2
admission of statements under Fed. R. Evid. 403 and 408.                                       The

district      court       denied      the    motion          without      prejudice     to    any

evidentiary objections counsel might make at trial.

              We conclude that the district court did not reversibly

err in failing to rule on Moore’s claims in the motion on their

merits.       It is well-settled that a criminal defendant does not

have     a     constitutional               right       to         hybrid     representation.

See McKaskle         v.    Wiggins,         465    U.S.       168,     183    (1984);       United

States v. Singleton, 107 F.3d 1091, 1100-03 (4th Cir. 1997).

Additionally, Moore did not suggest any reason why the district

court should have exercised its discretion to allow some manner

or form of hybrid representation in his case, and, on appeal,

counsel does not suggest any reason why the court should have

allowed such representation.                      See Singleton, 107 F.3d at 1100

(noting      that    a    district     court          may,    in    its     discretion,      allow

hybrid representation); United States v. Sacco, 571 F.2d 791,

793 (4th Cir. 1978) (holding that defendant need not be granted

permission      to       serve   as   co-counsel             absent    showing    of    special

need).       Accordingly, the district court was under no obligation

to entertain Moore’s pro se motion and thus did not reversibly

err in denying the motion without ruling on the merits of the

claims presented therein.

              Additionally,           in     accordance            with     Anders,    we     have

reviewed the remainder of the record in this case and have found

                                                  3
no   meritorious    issues     for   appeal.         We   therefore     affirm   the

district court’s judgment.              This court requires that counsel

inform Moore, in writing, of the right to petition the Supreme

Court    of   the   United     States   for    further      review.      If   Moore

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                    Counsel’s

motion must state that a copy thereof was served on Moore.

              We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented     in   the    materials

before   this    court   and    argument     would    not   aid   the   decisional

process.

                                                                          AFFIRMED




                                         4